 1   OMAR T. SULAIMAN
 2   osulaiman@sulaimanlaw.com
     SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
 4   Lombard, IL 60148
     Telephone: (630) 575-8181
 5   Facsimile: (630) 575-8188
 6   Attorney for Plaintiff
 7

 8                      UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   CENOBIA M. QUINTANILLA,             Case No. 2:19-cv-04595-CBM-ASx

12                  Plaintiff,           ORDER [JS-6]

13         v.

14
     CEDARS BUSINESS SERVICES,
15   LLC,

16                  Defendant.

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
 1
                   ORDER ON DISMISSAL WITHOUT PREJUDICE
 2

 3         Plaintiff, CENOBIA M. QUINTANILLA (“Plaintiff”), by and through her
 4
     attorneys, Sulaiman Law Group, Ltd. having filed with this Court her Notice of
 5

 6   Voluntary Dismissal without Prejudice and the Court having reviewed same, now

 7   finds that this matter should be dismissed.
 8
           IT IS THEREFORE ORDERED by this Court that the above cause of action
 9

10   is hereby dismissed, without prejudice, after 45 days, the dismissal shall become with
11   prejudice.
12

13

14   Dated: OCTOBER 16, 2019
                                            ___________________________________
15                                          HON. CONSUELO B. MARSHALL
16                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
